SUMMARY ORDER

At a stated term of the United States Court of Appeals for the Second Circuit, held at the Thurgood Marshall United States Courthouse, Foley Square, in the City of New York, on the 21st day of September, two thousand and five.
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is AFFIRMED.
This case has returned to us after a remand to the District Court, pursuant to United States v. Jacobson, 15 F.3d 19, 22 (2d Cir.1994), for amendment of the written judgment to include a statement of *396reasons. The District Court has now included in the written judgment a statement of its reasons for imposing a sentence higher than the suggested Guidelines policy statements range.
We find the written statement of reasons sufficient under 18 U.S.C. § 3553(c)(2). See United States v. Lewis, No. 04-4105, — F.3d -,---, 2005 WL 2234105, at *5-6 (2d Cir. Sept.15, 2005); United States v. Pelensky 129 F.3d 63, 69, 70 (2d Cir.1997); United States v. Rosa, 11 F.3d 315, 344-45 (2d Cir.1993). We also find that the sentence is reasonable, both as to the District Court’s procedure in selecting the sentence and as to the sentence’s length. See United States v. Fleming, 397 F.3d 95, 100 (2d Cir.2005); Pelensky, 129 F.3d at 70; United States v. Merritt, 988 F.2d 1298, 1311-12 (2d Cir.1993). In assessing the sentence’s length, we note that we have considered the relevant factors of 18 U.S.C. § 3553(a), including the history and characteristics of Morales, the need for the sentence to afford deterrence, the need for the sentence to provide Morales with needed rehabilitation, the need to avoid unwarranted sentence disparities, and we have kept in mind that we must “exhibit restraint, not micromanagement” in appellate review of sentences and that district courts have greater “familiarity with the record, including the presentenee report [and] have discussed sentencing with a probation officer and gained an impression of a defendant from the entirety of the proceedings.” Fleming, 397 F.3d at 100.
We have considered defendant’s remaining arguments and find them to be without merit.
For the foregoing reasons, the judgment of the District Court is AFFIRMED.